DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being

anticipated by Joshi et al. (US 2015/0194944, cited by the applicant).
[AltContent: textbox (103)][AltContent: textbox (Step 1)][AltContent: textbox (Step 2)] 
    PNG
    media_image1.png
    571
    965
    media_image1.png
    Greyscale

Fig. 1 of Joshi annotated for ease of reference.

Regarding claims 1 and 17, A communication device (200 in Fig. 3A) including a transformer-based impedance matching network (balun 220 of Fig. 3B (detail of which is shown in Fig. 1) as part of 207 in Fig. 3A) wherein a computer readable tangible medium (memory, 212 in Fig. 3A, §0047) including instructions that, when executed by a processor (210, Fig. 3A), cause the processor (210) to adapt a transformer-based impedance matching network which is an apparatus (as shown in Fig. 1) including an impedance matching network (103, §0032) to match a differential signal source (a mixer 102, §0032) having a source impedance (output impedance of the mixer 102), with a load (inherently output 303 goes to a load e.g. an antenna, §0034) having a load impedance (inherently a load will have a load impedance), the impedance matching network (103) comprising:
a differential input (P1-P2) to couple with said differential signal source (mixer 102);
a transformer impedance matching circuit (103) coupled to the differential input circuit (P1-P2), the transformer impedance matching circuit (103) including a primary main inductor (L1) having a first mutual inductance coupling with a secondary main inductor (L2) and configured to match said load impedance and said source impedance over a first operating frequency range (mid-band MB and high-band HB frequencies while inductors L3 and L4 are open with corresponding switches S and S, §0034);
an inductor capacitor (LC) harmonic filter circuit (L2 with C2, §0036) coupled to the secondary main inductor (L2) and having components selected to resonate at a frequency within the first operating frequency range (inherently the harmonic frequency would be a harmonic of an operating frequency); and
at least one additional inductor branch (L3 and L4) switchably coupled to said primary (L3 connects to primary side while two switches S3a and S3b are closed to connect L3 in parallel with inductor L1) and secondary main inductors (L4 connects to secondary main inductor L2 with switch S4 is closed, see Fig. 4A above), respectively, said additional inductor branches (L3 and L4), when engaged, adapt the transformer impedance matching circuit to have a second mutual inductance to match the load impedance and the source impedance over a second operating frequency range (Low frequency band LB) and per claim 17, Joshi further teaches the steps of operating at plurality (at least two different frequency ranges) of frequencies by determining a frequency (base configuration) of the differential source signal; and switching the matching network between one of a plurality of impedance matching configurations comprising: 
(Flow chart of Fig. 7 of Joshi) a base configuration including a main primary inductor (L1) inductively coupled to, a proximate main secondary inductor (L2) when the frequency is within a first operating frequency band (designated as ‘Step1’ in Fig. 1 above); and
(Flow chart of Fig. 8 of Joshi) a second configuration including the base configuration and an additional primary inductor (L3) branch coupled to the main primary inductor when the frequency is within a second operating frequency band (designated as ‘Step2’ in Fig. 1 above) and per claim 18, an additional secondary inductor branch comprising an inductor (L4) and a parallel capacitor (C2), the additional secondary inductor branch coupled to an output (104) of the main secondary inductor, and ground.
Regarding claim 6, Joshi further teaches that the impedance matching network is formed as a microstrip circuit (see Fig. 5 of Joshi). Regarding claim 8, although not mentioned explicitly about a front end module (FEM) since in Joshi the device 100 includes Gilbert cell mixer 102, RF amplifier (§0019) and switches (S1-S4) to cover different frequency bands (§0020), the apparatus 100 can be considered comprising an analog FEM (exemplarily shown in Figs. 3A and 3B), since the function of an FEM is to interface between base band and RF Joshi’s electronic device 100 is interfacing between baseband and RF through the Gilbert mixer, amplifier and switches to transmit signal through the antenna (inductors L2 and L4 are connected to the antenna, §0021, mentioned in regards to Fig. 2) at the output of the device 100 and per claim 20, the processor (210, as exemplarily shown in Fig. 3A) comprises a baseband processor (as part of the digital module 202, inherently baseband processing must be included in the processor 210 because the wireless communication device of Joshi includes a cellular phone or a smart phone, §0004) and the matching network comprises at least part of an analog front end (AFE) module of a user equipment (UE, i.e. cellular or smart phone, §0004).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi.
Regarding claims 3, 5 and 22, Joshi discloses the claimed invention, and further teaches in Fig. 1, that the a single inductor (L3) in parallel to the primary main inductor (L1) and switchably connected by two switches on each side of the single parallel inductor to engage said single parallel inductor in a balanced fashion via the differential input circuit.
Although Joshi is not explicit about FET switches, however, it is well-known in the art of monolithic integrated circuits, the switches are usually field effect transistor (FET) switches and for CMOS processes usually comprise (MOSFET) using N-type or P-type material.
Therefore it would have been obvious to a person of ordinary skill before the effective filing date of the invention to use two MOSFET switches using N-type or P-type material on each side of the single parallel inductor, to engage said single parallel inductor in a balanced fashion via the differential input circuit as an well-known method of accomplishing fast low loss switching in monolithic integrated circuits. 
Further per claim 19 although Joshi doesn’t teach a third configuration of a second additional primary inductor and a second additional secondary inductor and a parallel capacitor, switchably engaged when the frequency is within a third operating frequency band. However, since two branches have been switchably connected to cover two frequency bands it would have been an obvious extension of Joshi’s electronic device to have a third or a fourth configuration of additional primary and secondary inductors with each inductors with parallel capacitors to cover a third or fourth frequency range and although one LC harmonic filter (L2 with C2, §0036) has been shown in Fig. 1, a plurality of LC harmonic filter branches, one for each operating frequency are realizable from a person of ordinary skill in the art.
Allowable Subject Matter
Claims 2, 4, 7, 9 and 21 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 7 are allowable since the closest prior art i.e. Joshi doesn’t teach one additional LC filter branch switchably coupled to in parallel with the LC harmonic filter circuit to resonate at a frequency within the second operating frequency range.
Claim 4 is allowable since the closest prior art i.e. Joshi doesn’t teach that the additional inductor is switchably connected by a single switch which is biased from a center tap of the primary main inductor.
Claim 21 is allowable since the closest prior art i.e. Joshi doesn’t teach one or more branches with the secondary inductor each comprising series inductor and capacitor used as notch harmonic filters.


Claims 10-16 and 23-25 are allowed.
Claim 10 is allowable since the closest prior art Joshi discloses all limitations of claim 10 except Joshi is not explicit about one or more pairs of an inductor and a capacitor in series configuring to notch-filter different harmonic frequencies. Notch filter Harmonic filters although common in the art of multiband transmitters, such as, Granger-Jones (US 2013/0241666), Fig. 14 (in a multiband transmitter operation using plurality of band switches similar to Joshi identifies the efficacy of series tunable capacitor (CS1) and inductor (LS1) notch filter for harmonic rejection on transmit path to improve the sensitivity of the receive end), may not be suitable in adapting with Joshi’s circuit, since the harmonics are not necessarily fall in the receive band as was the case of Granger-Jones.
Claim 23 is allowable since the closest prior art Joshi although discloses all limitations of claim 23, i.e. a communication device (200 in Fig. 3A) including a transformer-based impedance matching network (balun 220 of Fig. 3B (detail of which is shown in Fig. 1) as part of 207 in Fig. 3A) adapted to operate over three (by engaging various inductors of device 100, tuning for three distinct frequency bands can be achieved, §0020, a frequency range of substantially 600 MHz to 2.9 GHz, §0023), the communication device (200) comprising a power amplifier circuit (PA 215 as part of the transmitter 207 of Fig. 3B) configured to provide a differential transmit signal; However, Joshi is not explicit about a plurality of LC harmonic filter branches, one for each operating frequency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843